Citation Nr: 0406150	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-05 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, asserted 
as secondary to the veteran's service-connected right knee 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1970, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim of 
entitlement to service connection for hypertension, which he 
asserted as secondary to his service-connected right knee 
arthritis.  The veteran perfected a timely appeal of this 
determination to the Board.

In a December 2003 statement, the veteran filed an informal 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  To date, VA has not considered this 
claim and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for right knee arthritis, 
which is evaluated as 10 percent disabling, effective 
September 3, 1999.

3.  The veteran has hypertension that is due to treatment for 
his service-connected right knee arthritis.  


CONCLUSION OF LAW

Hypertension is proximately due to or the result of the 
veteran's service-connected right knee arthritis.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for hypertension, and that the 
requirements of the VCAA have been satisfied.

In November 2000, the veteran was provided with a VA 
examination to determine the nature and extent of his 
hypertension and to obtain an opinion as to the etiology of 
the disease.  Moreover, in May 2001 that examiner prepared an 
addendum to the November 2000 VA examination report that 
specifically addressed whether his hypertension was related 
to his right knee arthritis.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  VA has also obtained the veteran's 
service medical records, as well as pertinent the post-
service records of his VA and private care for this 
condition.  

In addition, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, in a May 2001 letter, which predated the 
RO's July 2001 adverse decision, as well as in a July 2002 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  The May 2001 letter, as well as the 
July 2002 letter, essentially complied with the Pelegrini 
Court's holding that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In this appeal, the 
veteran and his representative have filed a great deal of 
medical evidence in support of this claim, particularly 
subsequent to the July 2001 adverse rating action, in the 
form of both clinical records as well as medical reports 
discussing the etiology of the veteran's hypertension, thus 
demonstrating both their understanding of who would submit 
what evidence and that all relevant evidence, i.e., 
everything they've got pertaining to the claim, should be 
provided to VA during the adjudication of this claim.

Further, the veteran and his representative have been 
provided with a Statement of the Case (SOC) and Supplemental 
Statements of the case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  By way of these 
communications, as well as the May 2001 and July 2002 letters 
discussed above, the veteran was given notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the Board reiterates that in 
light of the veteran's actions, as well as the Board's 
decision establishing service connection for hypertension, 
there is no identified evidence that has not been accounted 
for, and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the extensive record on 
appeal and the Board's favorable determination, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000)), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as cardiovascular renal 
disease, including hypertension, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for cardiovascular renal 
disease, including hypertension, is one year.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board notes that the Federal Circuit and the Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the 
Court offered guidance on the assessment of the probative 
value of medical opinion evidence.  The Court instructed that 
it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.

In a June 2000 rating decision, the RO granted service 
connection for right knee arthritis in light of the medical 
evidence showing that he had that condition related to an 
April 1997 right knee injury that occurred while he was on 
active duty with the Air Force Reserves.  In doing so, the RO 
observed that the veteran underwent right knee surgery in 
January 1998 and was subsequently discharged from the 
Reserves.  The RO assigned a 10 percent evaluation for this 
disability under Diagnostic Code 5010, effective September 3, 
1999.

In October 2000, the veteran filed this claim seeking service 
connection for hypertension, asserting that he developed a 
disease due to medications he used his right knee disability.  
In written argument, the veteran's representative echoed the 
veteran's contention and highlighted a positive medical 
opinion offered by the veteran's private treating 
orthopedist, Dr. Anthony W. Colpini; Disabled American 
Veterans also cited the Court's decision in Guerrieri for the 
proposition that the probative value of a medical opinion is 
based on the scope of the examination as well as the 
examiner's finding and the rationale he or she offers, 
implying that Dr. Colpini's assessment was more probative 
than the one offered by the November 2000 VA examiner in his 
May 2001 addendum; both impressions will be discussed below.

The Board notes that the service medical records are negative 
for complaints or findings of hypertension, and that the 
veteran does not contend otherwise.  Thus, although the Board 
has reviewed the lay and medical evidence in detail, because 
it is clear that the veteran has been diagnosed as having 
hypertension and since service connection is in effect for 
right knee arthritis, the Board will focus its discussion to 
the evidence that concerns whether his hypertension is 
related to his service-connected right knee condition.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In support of his claim, the veteran submitted an October 
2000 report prepared by his treating orthopedist, Dr. 
Colpini.  In his report, Dr. Colpini stated that he had been 
treating the veteran since the veteran was a patient of his 
while Dr. Colpini was on active duty at Moncrieff Army 
Hospital in late 1997 and early 1998.  He also reported that 
the veteran had no history of hypertension prior to 
undergoing right knee surgery in January 1998, and stated 
that he had suffered from the disease since that time that it 
might be related to the Naprosyn he was taking to treat his 
right knee disability; he noted that Naprosyn is an NSAID (a 
nonsteroidal anti-inflammatory drug).

In November 2000, the veteran was afforded a formal VA 
hypertension examination.  The physician indicated that he 
did not have the opportunity to review the veteran's claims 
folder, but the physical examination revealed that the 
veteran's blood pressure was 150/105 and the examiner 
diagnosed him as having hypertension.  

Thereafter, in a May 2001 addendum to that report, the 
physician, after reviewing his claims folder, including Dr. 
Colpini's October 2000 report, commented that it was unlikely 
that the Naprosyn that the veteran used to treat his right 
knee disability caused his hypertension, and instead, he 
thought it was more likely that his hypertension was 
idiopathic.  In offering this impression, the examiner stated 
that, according to Dr. Colpini's note, the veteran was on no 
NSAIDs prior to the right knee surgery.  The examiner 
indicated that NSAIDs do have a tendency to affect the 
kidneys, and with ongoing renal failure, hypertension could 
ensue.  Thereafter, the examiner explained, 

In other words, hypertension can be 
brought on as a result of failing 
kidneys.  However, in this particular 
patient I am not sure if that was the 
case in him because when I saw him there 
was no underlying history of renal 
failure.  This makes it likely unlikely 
for the Naprosyn to have caused his 
hypertension.

After reviewing this evidence, in a July 2001 rating 
decision, the RO denied service connection for hypertension 
on both a direct and secondary basis.  In reaching its 
conclusion, the RO noted both opinions, and stated that Dr. 
Colpini's opinion was not supported by any clinical studies 
or evidence.  The veteran appealed, and in response submitted 
a March 2002 report prepared by Dr. Colpini.

In the March 2002 report, Dr. Colpini reiterated that the 
veteran had been under his care since he underwent 
arthroscopy for an osteochondral defect in his right knee, 
and that he subsequently developed hypertension, which he 
believed resulted from taking Naprosyn during the post-
operative period.  Dr. Colpini noted that the RO cited his 
failure to provide clinical studies and clinical evidence in 
support of his conclusion.  In challenging the basis for the 
RO's determination, Dr. Colpini cited the 2001 edition of the 
Physician Desk Reference (PDR) at pages 2744-47 for its 
discussion of Naprosyn, and specifically page 2746 of that 
treatise where it specifically states that Naprosyn can cause 
fluid retention and edema, both of which can result in 
hypertension.  Dr. Colpini further indicated that the PDR 
reflects that under renal side effects, it lists nephrotic 
symptoms that may include hypertension.

Further, Dr. Colpini's treatment records, dated from April 
1997 to January 2001, show that he was repeatedly diagnosed 
as having hypertension.  Finally, VA outpatient treatment 
records, dated from May 2001 to August 2002, show that the 
veteran was diagnosed as having hypertension.

Following a careful review of the record, and resolving all 
reasonable doubts in the veteran's favor, the Board concludes 
that service connection for hypertension is warranted.  In 
reaching this conclusion, the Board agrees with the veteran's 
representative that the medical opinion offered by the 
veteran's treating physician, Dr. Colpini, is more persuasive 
regarding whether there is a relationship between the 
Naprosyn that the veteran took to treat his service-connected 
right knee arthritis following the January 1998 surgery than 
the one offered by the November 2000 VA examiner.  

In reaching this determination, the Board observes that Dr. 
Colpini's assessment is bolstered by the information 
regarding Naprosyn contained in the PDR.  Further, the Board 
notes that he has treated the veteran since 1997, i.e., prior 
to and since the January 1998 surgery, and as his clinical 
records and October 2000 and March 2002 reports show, he has 
examined and treated the veteran on a regular basis.  
Moreover, in addition to offering a well-reasoned rationale 
in his March 2002 report, his impression is buttressed by the 
timing of the onset of the veteran's hypertension, which 
occurred shortly following the January 1998 surgery, i.e., it 
was coincident with the veteran's use of Naprosyn to treat 
his right knee arthritis following the surgery.  As such, the 
Board is of the opinion that the information contained in his 
statements and reports to be of the greatest probative value.  

By contrast, the Board notes that the November 2000 examiner, 
who acknowledged the curious timing of the veteran's 
development of hypertension, i.e., it coincided with his 
taking of Naprosyn, an NSAID, to treat his right knee 
arthritis, nonetheless concluded that the etiology of the 
disease was idiopathic, that is, of unknown causation, and 
thus not likely related to his Naprosyn use.  In light of the 
information contained in the PDR, however, as well as Dr. 
Colpini's well-reasoned opinion, the Board finds that his 
reasoning, that because the veteran did not have a history of 
renal failure it was unlikely that he developed hypertension 
as a result of his Naprosyn use, to be unpersuasive.

In light of the foregoing, the Board finds that the 
preponderance of the evidence supports the veteran's claim of 
entitlement to secondary service connection for hypertension.  
Allen; 38 C.F.R. § 3.310.


ORDER

Service connection for hypertension is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



